     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 1 of 16 Page ID #:319
                                                                            Page 1

       1                     UNITED STATES DISTRICT COURT

       2              FOR THE CENTRAL DISTRICT OF CALIFORNIA

       3                             EASTERN DIVISION

       4     - - - - - - - - - - - - -              X

       5     UNITED STATES OF AMERICA,              :

       6           Plaintiff,                       :

       7                  v.                        :   No.

       8     CALIFORNIA STEM CELL                   :   5:18-CV-01005-JBG-KKx

       9     TREATMENT CENTER, IND.,                :

      10           Defendants.                      :

      11     - - - - - - - - - - - - -              X

      12                                    Washington, D.C.

      13                                    Friday, June 7, 2019

      14                  Deposition of LOLA M. REID, Ph.D., a

      15    witness herein, called for examination by counsel for

      16    Plaintiff in the above-entitled matter, pursuant to

      17    notice, the witness being duly sworn by MARY GRACE

      18    CASTLEBERRY, a Notary Public in and for the District

      19    of Columbia, taken at the offices of United States

      20    Department of Justice, 450 Fifth Street, N.W.,

      21    Washington, D.C., at 10:02 a.m., Friday, June 7,

      22    2019, and the proceedings being taken down by

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                           www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 2 of 16 Page ID #:320
                                                                            Page 2

       1    Stenotype by MARY GRACE CASTLEBERRY, RPR, and

       2    transcribed under her direction.

       3

       4

       5

       6

       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 3 of 16 Page ID #:321
                                                                            Page 3

       1    APPEARANCES:

       2

       3           On behalf of the Plaintiff:

       4                  NATALIE N. SANDERS, ESQ.

       5                  United States Department of Justice

       6                  455 Fifth Street, N.W.

       7                  Washington, D.C.          20001

       8                  (202) 598-2208

       9                       and

      10                  MICHAEL D. HELBING, ESQ.

      11                  Associate Chief Counsel

      12                  MICHAEL SHANE, ESQ.

      13                  Associate Chief Counsel

      14                  PERHAM GORJI, FDA

      15                  Deputy Chief Counsel for Litigation

      16                  U.S. Department of Health and Human

      17                   Services

      18                  10903 New Hampshire Avenue

      19                  Silver Spring MD          20993

      20                  (240) 402-6165

      21

      22

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 4 of 16 Page ID #:322
                                                                            Page 4

       1    APPEARANCES (Continued):

       2

       3           On behalf of the Defendants:

       4                  MARY M. GARDNER, ESQ.

       5                  Venable LLP

       6                  600 Massachusetts Avenue, N.W.

       7                  Washington, D.C.          20001

       8                  (202) 344-4398

       9

      10           ALSO PRESENT:

      11                  KRISTEN CANALES, Intern

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 5 of 16 Page ID #:323
                                                                          Page 124

       1    it.

       2           Q.     I'm just trying to figure out, are you

       3    referring to the same thing you told us at the

       4    beginning, which is last night you downloaded some

       5    information from the FDA's website for the first

       6    time, correct?

       7           A.     Correct.      That is correct.

       8           Q.     And it's your understanding that

       9    definitions that speak to which products would

      10    require an IND or an NDA, that that can be found in

      11    some of the materials you downloaded for the first

      12    time last night?

      13           A.     Correct.

      14           Q.     And had you consulted any rules or laws

      15    addressing this point at any time before last night?

      16           A.     Yes.    I talked with Steven Rhodes, who is

      17    a regulatory agent actually working at the FDA, and

      18    this is like six months ago, as we're beginning this

      19    whole process of transitioning to what we hope will

      20    be clinical trials in the coming year.               And he was

      21    explaining to me about that we're going to have to go

      22    through a more complicated route of getting approval

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 6 of 16 Page ID #:324
                                                                          Page 125

       1    than other people who are doing cell therapies where

       2    there are simpler protocols because we're making

       3    these grafts.      And so he -- I mean, I talked with him

       4    on a couple of occasions, but it had nothing to do

       5    with what we're talking about here.              It had to do

       6    with what we're hoping to do in a year or two.

       7           Q.     Well, let's turn now to what we're talking

       8    about here, which is adipose-derived stromal vascular

       9    fraction.     Why do you believe that no FDA approvals

      10    are necessary for stromal vascular fraction?

      11                  MS. GARDNER:        Objection.     It

      12    mischaracterizes the report.

      13    BY MS. SANDERS:

      14           Q.     Let me ask this.          You spoke about

      15    composite articles or products that you believe need

      16    to go through the IND or NDA process.

      17           A.     Correct.

      18           Q.     And you contrasted that with the kinds of

      19    stromal vascular fraction products that are at issue

      20    in this case.      And I'm simply trying to understand

      21    what the basis for your distinction is.                Why do you

      22    believe that no FDA approval is needed for the

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 7 of 16 Page ID #:325
                                                                          Page 126

       1    stromal vascular fraction articles?

       2                  MS. GARDNER:        Objection.     Vague.     Are you

       3    talking about the defendants' article?

       4                  MS. SANDERS:        I'm first talking in

       5    general.

       6    BY MS. SANDERS:

       7           Q.     I'm asking is your --

       8                  MS. GARDNER:        Objection.     Mischaracterizes

       9    her testimony.

      10    BY MS. SANDERS:

      11           Q.     Well, let me --

      12           A.     I can actually answer it pretty easily,

      13    okay?     I think there are times when the FDA will have

      14    to be involved, but I think at its simplest, taking

      15    cells out, if you use really purified conditions like

      16    purified collagenase, you can isolate cells that are

      17    essentially like they are in vivo and giving them

      18    back in another site is a perfectly safe procedure.

      19    It's like taking blood samples from a patient and

      20    giving them back to another patient.

      21                  But I distinguish that from doing things

      22    like culturing them or adding another product to them

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 8 of 16 Page ID #:326
                                                                          Page 127

       1    like a virus.      There I don't agree.          I think there

       2    you really have to do your homework and know whether

       3    they're safe to give.          But just to take them out and

       4    re-isolate cells all the time from tissues, from

       5    solid tissues and with the most minimal procedures

       6    that we use, you should be able to give those cells

       7    back because you haven't done anything to harm them.

       8                  Obviously you have to be careful what you

       9    use, what enzymes you use.            They have to be very

      10    pure.     And you can't use certain ones that are known

      11    to harm the antigenicity of the cells.               But to take

      12    the cells out, do a very simple procedure,

      13    immunoselect them by magnet beads or there are some

      14    other panning methods that can be used for it.                  Those

      15    are very simple and then those cells can be given

      16    back.     And you've done nothing to harm those cells,

      17    all right?

      18                  And the fortunate thing is that the

      19    stromal vascular fraction contains cells that have

      20    paracrine signals that indeed can suppress chronic

      21    inflammation.      And I think it's going to be wonderful

      22    for people, for at least certain forms of disease

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
     Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                   Washington, DC      Page 9 of 16 Page ID #:327
                                                                          Page 128

       1    states, that those should be allowed.

       2                  Anything that starts with that, but then

       3    does some modifications, I think you've got to have

       4    to worry about what you're going to be doing.                  But

       5    just the simple thing of getting out a cell,

       6    isolating it and giving it back to that patient

       7    should be perfectly safe.

       8           Q.     If I heard you correctly, adding a vaccine

       9    to a collection of cells is something that you think

      10    does require FDA approval, correct?

      11           A.     It is.     I do.

      12           Q.     And you would also agree that expanding

      13    stromal vascular fraction cells is also something

      14    that requires FDA approval, correct?

      15                  MS. GARDNER:        Objection.     Calls for a

      16    legal conclusion.

      17                  MS. SANDERS:        I'm asking her for her

      18    opinion.     I'm not asking her to give a legal opinion.

      19    BY MS. SANDERS:

      20           Q.     I just want your scientific, informed

      21    judgment.

      22           A.     I'm an expert in the whole ex vivo

                                 Alderson Court Reporting
     1-800-FOR-DEPO                                         www.AldersonReporting.com
      Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                    Washington, DC     Page 10 of 16 Page ID
                                                                          Page#:328
                                                                                129

        1    maintenance of cells and so there it would be a

        2    qualified answer because depending on exactly how you

        3    did it, you could alter the cells in a way that would

        4    not be good.      But you can maintain them ex vivo in

        5    certain forms where it's safe for a narrow window of

        6    time.    But the longer you have them ex vivo, they are

        7    changing.     And then increasingly you're getting to

        8    the point where you're going to have to then really

        9    do your homework, all right?

       10                  So the ones that I think -- the simplest

       11    are you take them out, you fish them out with

       12    extremely pure enzymes and you have a subpopulation

       13    that you're choosing, those should be able to be

       14    given back, all right?          Without problems.

       15          Q.      So let me address the two points you made.

       16    With respect to cells that are expanded in culture,

       17    for clarity, you think there are instances where FDA

       18    approval should be obtained, correct?

       19          A.      For some of them.

       20          Q.      But for some you would say FDA approval is

       21    not required, correct?

       22          A.      Yes.    It's --

                                  Alderson Court Reporting
     1-800-FOR-DEPO                                          www.AldersonReporting.com
      Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                    Washington, DC     Page 11 of 16 Page ID
                                                                          Page#:329
                                                                                130

        1          Q.      Now, for --

        2          A.      Yes.

        3          Q.      -- the stromal vascular fraction article

        4    that defendants use in this case, it's your opinion

        5    that FDA approval is not required at any time,

        6    correct?

        7                  MS. GARDNER:        Objection.     Vague.

        8                  THE WITNESS:        No.    I've already told you I

        9    don't agree with that.          I said that to fish out the

       10    cells, to use a super pure collagenase or one of the

       11    Liberase versions which are enzyme mixes that are

       12    very pure, those cells should be able to be given

       13    back.

       14                  So if it is autologous cell therapy,

       15    you're giving them back to the same patient.                 You're

       16    not doing expansion -- even expansion theoretically

       17    could indeed be perfectly safe, but there I'm

       18    hesitant to give carte blanche on that because it

       19    depends on what you do.           But just to get them out, to

       20    fish them back and then to give them back, I think,

       21    is perfectly safe.

       22    BY MS. SANDERS:

                                  Alderson Court Reporting
     1-800-FOR-DEPO                                          www.AldersonReporting.com
      Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                    Washington, DC     Page 12 of 16 Page ID
                                                                          Page#:330
                                                                                131

        1          Q.      Isn't it true, Dr. Reid, that scientists,

        2    researchers, doctors in fields have differing views

        3    on the things that you've been discussing in your

        4    most recent answer?

        5                  Or let me say it this way.             You think that

        6    stromal vascular fraction cells that should be -- let

        7    me rephrase.

        8                  If I understood you correctly, the

        9    combination of stromal vascular fraction cells with a

       10    vaccine is something that should require FDA

       11    approval.     Isn't it true that there are scientists

       12    and perhaps other researchers who may share a

       13    different view on that question?

       14          A.      I think -- I'm sure they do.              But there is

       15    one where -- I have enough knowledge about the

       16    viruses -- and when you put viruses in there, then

       17    there are many things that can happen.                So I would

       18    be --

       19          Q.      Fair enough.

       20          A.      -- nervous about doing that.

       21          Q.      Sure.     So where would we look to resolve

       22    the question?      Someone says FDA approval is required.

                                   Alderson Court Reporting
     1-800-FOR-DEPO                                           www.AldersonReporting.com
      Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                    Washington, DC     Page 13 of 16 Page ID
                                                                          Page#:331
                                                                                132

        1    Someone else doesn't want to seek FDA approval.                  Are

        2    you aware of a source that answers that question?

        3          A.      Actually, the patients answer it.              Gosh,

        4    think about all the decades we've done blood -- taken

        5    blood samples and we've fractionated them and you put

        6    the patients through dialysis and you're

        7    fractionating the cells in one way or another and

        8    you're giving them back.

        9                  So how do you know -- at what point do you

       10    say, okay, there's going to have to be more work

       11    done.    If you start getting a percentage of patients

       12    who are having some type of aberration because of

       13    what you're doing, that says, okay, we've got to back

       14    up here and figure out what's going on.                But when

       15    they're giving T cells or B cells or platelets or

       16    erythrocytes, to my knowledge, they don't require FDA

       17    approval for that.

       18          Q.      And what is your knowledge based on?

       19          A.      This is just by associates who are

       20    hematologists.

       21          Q.      So something that someone has told you who

       22    has studied hematology, that's the source of your

                                  Alderson Court Reporting
     1-800-FOR-DEPO                                          www.AldersonReporting.com
      Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                    Washington, DC     Page 14 of 16 Page ID
                                                                          Page#:332
                                                                                133

        1    knowledge?

        2          A.      Yes.

        3          Q.      And it's your opinion that experimental

        4    treatments should be permitted and to the extent that

        5    there are problems, that will be cleaned up on the

        6    back end; is that --

        7          A.      No, not at all.         No.       But right now there

        8    are a number of types of procedures that are done

        9    that now are not -- to my knowledge are not regulated

       10    by the FDA and most of them have to do with

       11    hemopoietic cells.        But hemopoietic cells are ones

       12    that have evolved over the millennia to float.                    So

       13    they have cell binding domains, they have isoforms in

       14    which they can switch between having cell binding

       15    domains and not having cell binding domains.

       16                  And the fact that there are phases where

       17    they don't have cell binding domains means that

       18    fractionation of them is much, much easier.                   And so

       19    there are ways by size, by sieving, by

       20    immunoselection with antibodies that you can fish out

       21    a particular population and then they give them back

       22    to the patient in one form or another.

                                  Alderson Court Reporting
     1-800-FOR-DEPO                                            www.AldersonReporting.com
      Lola M. Reid, Ph.D.                                                  6/7/2019
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19
                                    Washington, DC     Page 15 of 16 Page ID
                                                                          Page#:333
                                                                                134

        1          Q.      I see.     Are you familiar with the Federal

        2    Food, Drug and Cosmetic Act?

        3          A.      I know of it.        I have no knowledge --

        4    detailed knowledge of it at all.

        5          Q.      Are you familiar with the Public Health

        6    Service Act?

        7          A.      I know of it, but I don't know the

        8    details.

        9          Q.      Are you familiar with various regulations

       10    that govern drugs in Title 21 of the Code of Federal

       11    Regulations?

       12          A.      I have no idea.

       13          Q.      What's a drug?

       14          A.      Well, a drug is a chemical that can be

       15    delivered to a patient by some route and has an

       16    alteration in the biological properties and the

       17    phenotypic traits of the cells.

       18          Q.      Are you aware, Dr. Reid, that there is a

       19    legal definition of a drug?

       20          A.      I'm sure there is, but I don't know what

       21    it is.

       22          Q.      Do you know where you would look to find

                                  Alderson Court Reporting
     1-800-FOR-DEPO                                          www.AldersonReporting.com
Case 5:18-cv-01005-JGB-KK Document 47-6 Filed 07/08/19 Page 16 of 16 Page ID #:334
